Citation Nr: 0616813	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-26 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the forfeiture of all rights, claims, and benefits 
invoked against the veteran under 38 U.S.C.A. § 6103(a) (West 
2002) was proper.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





INTRODUCTION

The veteran served on active duty with the Philippine Scouts 
from February 1941 to June 1946, including as a recognized 
prisoner-of-war (POW) from April 1942 to August 1942.  
Service connection is in effect for, among other things, 
residuals of shell fragment wounds incurred during combat.

In a September 2003 administrative decision from Manila, the 
Republic of the Philippines, the Department of Veterans 
Affairs (VA) Regional Office (RO) determined that the 
evidence warranted consideration of forfeiture for fraud 
under the provisions of 38 U.S.C.A. § 6103(a).  In April 
2004, a Forfeiture Decision found that the veteran forfeited 
all rights, claims, and benefits to which he might otherwise 
be entitled under laws administered by VA.


FINDING OF FACT

The evidence of record does not establish beyond a reasonable 
doubt that the veteran knowingly made or caused to be made 
false or fraudulent statements concerning a claim for 
benefits.


CONCLUSION OF LAW

The criteria for forfeiture of the veteran's rights, claims, 
and benefits under the laws administered by VA have not been 
met beyond a reasonable doubt.  38 U.S.C.A. § 6103 (West 
2002); 38 C.F.R. § 3.901 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 38 
C.F.R. § 3.901.

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000). The United States Court of Appeals for 
Veterans Claims (Court) has stated that such a standard of 
proof is much higher than the typical claims adjudication 
standard.  In Trilles, 13 Vet. App. at 327, the Court pointed 
out that the "beyond a reasonable doubt" standard is a 
higher standard of proof than the "clear and unmistakable 
evidence (obvious or manifest)" standard required to rebut 
the presumption of aggravation under 38 C.F.R. § 3.306(b) or 
the "clear and convincing evidence" standard set forth at 
38 C.F.R. § 3.343(c) required to show actual employability in 
reducing a rating of 100 percent.

The VA must determine whether the evidence establishes beyond 
a reasonable doubt that the appellant knowingly made or 
caused to be made false or fraudulent statements concerning a 
claim for benefits.  The determination of whether the 
appellant knowingly submitted false or fraudulent evidence to 
VA is a question of fact.  See Macarubbo v. Gober, 10 Vet. 
App. 388 (1997).

Review of the record shows that the veteran and a person 
herein named E.D. signed a joint affidavit dated in July 
2001.  The joint affidavit was concerning another veteran, 
N.D.  Both E.D. and the veteran attested that they personally 
knew that N.D. was a World War II veteran who was "our 
comrade-in-arms concentrated at Camp O'Donnell, Capas 
Tarlac."  The July 2001 affidavit was submitted by the 
surviving spouse of N.D. in support of a claim for VA 
benefits.   

Following receipt of the joint affidavit, it appears that the 
RO began a field investigation into the claims asserted by 
the surviving spouse of N.D.  A June 2002 Field Report 
includes two deposition transcripts, one from the veteran and 
one from the other July 2001 affiant, E.D.  During the 
veteran's deposition, he stated that he saw N.D. during the 
Bataan Death March, but he denied seeing N.D. during his 
captivity at Camp O'Donnell, Capas Tarlac.  The inconsistency 
between the statements made in the July 2001 affidavit to 
those made at his deposition is the sole basis for the April 
2004 forfeiture decision, i.e., that he knowingly and 
intentionally furnished false and fraudulent evidence in 
support of a claim by the surviving spouse of another 
veteran.          

While the pertinent evidence indeed establishes 
inconsistencies with the veteran's sworn statements to VA, 
there is insufficient evidence to demonstrate beyond a 
reasonable doubt that the veteran knowingly made or caused to 
be made a false or fraudulent affidavit. 

The field investigator described the veteran as credible and 
straightforward with the statements provided at deposition, 
and a review of the deposition statement itself shows the 
veteran, without hesitation, denying that he saw N.D. at Camp 
O'Donnell, Capas Tarlac, clarifying that he saw N.D. "once 
during our death march in Pampanga."  When asked about the 
contents of the affidavit signed in July 2001, the veteran 
explained that N.D.'s son approached him to sign an affidavit 
attesting to the fact that he saw N.D. during the Bataan 
Death March, and the veteran claims he was unaware that he 
was attesting to the fact that he saw N.D. in Camp O'Donnell, 
Capas Tarlac.  In this regard, when given an opportunity to 
address the statement in question from the joint affidavit, 
he refuted and corrected them in his deposition.  (Based on 
the field investigation, the signature of the other July 2001 
affiant, E.D., was deemed to be a forgery, but there is no 
indication the veteran was involved in that situation.)      

Given the veteran's advanced age, disabilities of record, his 
cooperative attitude during the field investigation, and, 
most importantly, the lack of corroborative evidence 
demonstrating specific knowledge that the veteran's 
statements in the July 2001 affidavit were false, the Board 
finds that the veteran's actions in signing the July 2001 
affidavit falls well short of knowingly making or causing a 
fraud beyond a reasonable doubt.  It is also noted that the 
veteran signed the affidavit not to assist any of his own 
claims but rather to assist an unrelated surviving spouse in 
obtaining VA benefits, and there is no evidence that the 
veteran made any personal gain as a result of signing the 
affidavit.  

In prosecuting this claim, probative evidence in this case 
would have been statements, depositions, or affidavits from 
those who personally knew or witnessed the veteran's signing 
of the affidavit, particularly the notary.  Here, no such 
evidence is of record.  In sum, there is insufficient 
evidence to demonstrate beyond a reasonable doubt that the 
veteran knowingly made or caused to be made a false or 
fraudulent affidavit.  Thus, the evidence does not meet the 
"beyond a reasonable doubt" standard to demonstrate 
forfeiture under 38 U.S.C.A. § 6103(a), and the appeal must 
be granted. 


ORDER

As forfeiture of the veteran's rights to VA benefits under 
the provisions of 38 U.S.C. § 6103(a) is improper, 
reinstatement of benefits is ordered under the guidelines of 
pertinent VA regulations and laws.  The appeal is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


